Citation Nr: 0605450	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  91-47 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the calf muscles.

2.  Entitlement to a disability evaluation in excess of 40 
percent for varicose veins of the right leg with phlebitis.


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to May 1970.

This matter was initially brought to the Board of Veterans' 
Appeals (Board) on appeal from a December 1988 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  

The Board remanded this case in November 1995 and January 
1999 prior to the VA RO in St. Petersburg, Florida formally 
assuming jurisdiction of the case.  The veteran testified at 
a Board hearing held at the RO in November 2004.  A 
transcript (T) of the hearing has been associated with the 
claims file.  Thereafter, in January 2005, the Board remanded 
the case again to the RO for further development.  The case 
was recently returned to the Board.   


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
provide a diagnosis of a disability of the right calf 
muscles; the right calf pain and swelling represent symptoms 
reasonably associated with the veteran's service-connected 
varicose veins with phlebitis, however, alone they do not 
constitute a disability for which service connection may be 
granted.

2.  Prior to June 10, 1996, the veteran's varicose vein 
disability of the right lower extremity with phlebitis did 
not manifest impairment of deep vein circulation or 
persistent swelling subsiding incompletely; there was 
moderate sacculation, discoloration, and veins above and 
below the knee were affected.

3.  From June 10, 1996, the veteran's varicose veins of the 
right lower extremity with phlebitis are additionally 
manifested by marked edema and secondary involvement of the 
deep circulation.

4.  From January 12, 1998, the veteran's varicose veins of 
the right lower extremity with phlebitis are manifested by 
recurrent cellulitis, areas of hyperpigmentation and 
dermatitis type changes, persistent marked edema that is not 
completely relieved with rest or mechanical assistance, with 
daily fatigue, pain and swelling that limit the veteran's 
ability to work without intermittent rest and elevating the 
legs. 


CONCLUSIONS OF LAW

1.  A disability of the right calf muscles was not incurred 
in or aggravated by service or proximately due to or the 
result of a service connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  The criteria for a disability rating in excess of 40 
percent for varicose veins of the right lower extremity with 
phlebitis prior to June 10, 1996, have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 
4.104, Diagnostic Codes 7120, 7121 (1997).

3.  The criteria for a disability rating of 50 percent for 
varicose veins of the right lower extremity with phlebitis 
have been met from June 10, 1996.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.104, Diagnostic Codes 
7120, 7121 (1997).

4.  The criteria for a disability rating of 60 percent for 
varicose veins of the right lower extremity with phlebitis 
have been met from January 12, 1998.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.104, Diagnostic 
Codes 7120 and 7121, effective January 12, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA requires that VA notify the claimant and 
the claimant's representative of any information and medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant as to which evidence the claimant must 
supply and which evidence VA will obtain on his or her 
behalf, and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, the December 1988 and May 1991 rating 
decisions, the RO Hearing Officer decision in February 1995, 
the July 1989 statement of the case, and the May 1991, 
September 1991, February 1995, December 1996, January 2003, 
February 2004 and August 2005 supplemental statements of the 
case apprised the veteran of the information and evidence 
needed to substantiate his claims, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, December 2002, January 2003, May 2003, 
August 2003 and June 2005 letters taken together informed the 
veteran of the provisions of the VCAA and advised him to 
identify any evidence in support of his claims that had not 
been obtained.  The RO issued additional duty to assist 
correspondence in April 1988 and October 1999 that further 
emphasized relevant evidence.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to service 
connection and a rating increase.  The VCAA letters read 
together specifically informed him that VA would obtain 
pertinent federal records.  He was informed that VA would 
also make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims as required by Quartuccio, supra. 

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication in the claims and as a 
result the timing of the notice does not comply with the 
express requirements of the law as discussed in Pelegrini.  
However that decision did not prevent the Board from finding 
that the timing defect was nothing more than harmless error 
and as such not prejudicial to the claimant.  As explained 
below, the Board concludes that the applicable notice and 
duty to assist requirements have been substantially met in 
this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the June 2005 
letter had a specific reference on page 2 that invited him to 
submit any evidence he possessed that pertained to his claim, 
which is essentially a statement of the fourth content 
element.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination.   With respect to the content of the 
respective VCAA notices, those issued prior to June 2005 did 
contain language that invited the veteran to submit evidence 
he felt would support his claims.  Thus the Board finds that 
the appellant did have actual notice of the obligation to 
submit all relevant evidence to VA.  In the context of the 
entire record, the content requirements for a VCAA notice 
have been amply satisfied by the above notifications.  The 
Board concludes that the due process requirements concerning 
the veteran's appeal have been fulfilled in this case.  He 
has had ample opportunity to effectively participate in the 
development of his claims.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The veteran received 
VA examinations that contained competent medical opinions 
regarding the existence of a disability of the calf muscles.  
Other examiners addressed the manifestations of his right leg 
varicose veins with phlebitis.  The medical opinions 
addressed the specific questions the Board posed in order to 
provide a record that would support an informed determination 
on both appeal issues.  The RO obtained records from the 
Social Security Administration (SSA) that supplemented the 
record of private treatment and VA medical treatment the 
veteran identified.  Stegall v. West, 11 Vet. App. 268 
(1998).  The veteran also testified at RO and Board hearings.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA's duty to assist the veteran 
in the development of the claim has been satisfied and the 
Board will turn to a discussion of the issues on the merits.


Analysis

Service Connection for a Disability of the Calf Muscles

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The facts must demonstrate that a disease or injury resulting 
in current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  As applicable to 
claims of secondary service connection, see 38 C.F.R. 
§ 3.310, Allen v. Brown, 7 Vet. App. 439 (1995).  It is the 
obligation of VA to render a decision which grants every 
benefit that can be supported in law while protecting the 
interests of the Government, with due consideration to the 
policy of the Department of Veterans Affairs to administer 
the law under a broad and liberal interpretation consistent 
with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The service medical records, VA and private treatment records 
through late 1988 that evaluated his varicose veins of the 
right lower extremity show no reference to any disability of 
the calf muscles.  Moreover, at the April 1994 hearing the 
veteran appeared to make this assertion on his own in 
describing the right calf after the initial surgery for 
varicose veins and recalling a physician told him he had an 
infection (T 7-8).  The VA examiner in June 1996 reported no 
residual calf muscle injury and no muscle loss and noted 
edema was the result of varicose veins.  The examiner 
concluded a muscle examination was not required.  Subsequent 
examinations in 1997 and 2000 did not identify any disability 
of the calf muscles and his hearing testimony in November 
2004 did not identify any medical opinion supporting a 
separate disability of the right calf muscles (T 12).  
Furthermore, the VA examiner in June 2005 concluded that it 
was less likely than not that the veteran had a disability in 
regard to his calf musculature as he had no loss of function 
or limitation of motion secondary to pain and deformity from 
the swelling.  

The law is well established that where a claim involves 
issues of medical fact, such as causation, competent medical 
evidence is required, and a lay appellant's belief no matter 
how sincere is not competent evidence to establish medical 
nexus.  See e.g., Voerth v. West, 13 Vet. App. 117, 120 
(1999); Grottveit v. Brown, 5 Vet. App. 91-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  After the 
VA examinations, which both examiners described as showing no 
objective findings and no disability, there is an extensive 
record of outpatient treatment that does not refer to any 
disability of the right calf muscles, although there are 
numerous reports of right leg pain related to edema.  Thus, 
service connection for a disability of the calf muscles must 
be denied on the basis that there is no current diagnosis of 
a calf muscle disability.  On this point, the VA opinions in 
1996 and 2005 appear to have been based upon a consideration 
of the pertinent record in each instance that took into 
account the veteran's right lower extremity disability.  As 
such, they are entitled to substantial probative weight.  
Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  As with any piece of evidence, 
the credibility and weight to be attached to these opinions 
is an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The weight assigned to these 
opinions is enhanced by the fact that the veteran has not 
offered or identified any competent opinion to rebut the 
conclusions of the VA examiners, or reasonably call into 
question their conclusions regarding the existence of a 
disability of the calf muscles. 

The Board must emphasize that the right calf complaints are 
being recognized as manifestations of his varicose veins and 
phlebitis and they are considered in establishing the 
service-connected rating.  See for example 38 C.F.R. 
§§ 3.303(b), 3.310(a), 4.14 and Allen v. Brown, 7 Vet. App. 
439 (1995).  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (holding that pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted).  
38 C.F.R. §§ 3.103, 3.303(a).  Thus, the right calf symptoms 
are related to the varicose veins and phlebitis, which 
represents the identifiable underlying condition for which 
service connection has been granted.  The right calf symptoms 
cannot constitute a disability that is subject to service 
connection, and accordingly service connection is denied.   


Varicose Veins of the Right Lower Extremity with Phlebitis

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In a claim for increase such as the veteran's, although a 
review of the recorded history of a disability is necessary 
in order to make an accurate evaluation, see 38 C.F.R. §§ 
4.2, 4.41, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Powell v. 
West, 13 Vet. App. 117 (1999); Francisco v. Brown, 7 Vet. 
App. 55 (1994).  With regard to the veteran's request for 
increased schedular evaluations, the Board will only consider 
the factors enumerated in the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  However, in all 
instances, it is expected that disability evaluations are 
coordinated with impairment of function.  38 C.F.R. § 4.21.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) and provide that the effective date shall be 
the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).  However, in general, where the increase 
does not precede the date of claim, the effective date is 
governed by the later of the date that it is shown that the 
requirements for an increased evaluation are met or the date 
the claim for an increased evaluation is received.  See, 
Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98.  

As the veteran filed the claim for increase for his varicose 
veins with phlebitis on which this appeal is based prior to 
January 12, 1998, his claim requires a review of both 
versions of the rating criteria.  Where, as here, the amended 
regulations expressly provide for an effective date, and do 
not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.  

The revised version appears more favorable to the veteran 
based on a facial comparison as it allows for a more precise 
evaluation and it provides for higher evaluations for 
varicose veins.  The rating schemes provide similar criteria 
for phlebitis at the incremental levels relevant to the 
veteran's disability evaluation.  

With severe varicose veins, tests to determine impairment of 
deep return circulation are essential, as the superficial 
varicosities may be caused by the impairment of deep return 
circulation, or there may be phlebitis as a complication of 
varicose ulcers.  With phlebitis, or impairment of deep 
return circulation, the appropriate higher rating should be 
applied.  38 C.F.R. § 4.102, effective prior to January 12, 
1998. 

Varicose veins, pronounced; unilateral or bilateral, the 
findings of the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg's 
and Perthe's tests, with ulceration and pigmentation shall be 
rated 60 percent if bilateral and 50 percent if unilateral.  
Severe; involving superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration; no involvement of the deep 
circulation shall be rated 50 percent if bilateral and 40 
percent where unilateral.  Note: Severe varicosities below 
the knee, with ulceration, scarring, or discoloration and 
painful symptoms will be rated as moderately severe.  
38 C.F.R. § 4.104, Diagnostic Code 7120, effective prior to 
January 12, 1998.  

Phlebitis or thrombophlebitis, unilateral, with obliteration 
of deep return circulation, including traumatic conditions: 
100 percent with massive board-like swelling, with severe and 
constant pain at rest.  60 percent with persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  
38 C.F.R. § 4.104, Diagnostic Code 7121, effective prior to 
January 12, 1998.  

For the period prior to June 10, 1996, the record shows that 
a private physician reported in May 1988 that the veteran had 
extensive and severe recurrences that involved the greater 
saphenous system, with venous stasis in the right lower leg 
and 1+ edema and purplish discoloration.  He had hospital 
treatment for severe superficial varicose veins late in 1988.  
A report from another private physician late in 1987 noted 
swelling that was relieved with recumbency, and that he had 
discoloration and moderate sacculation.  The VA evaluation in 
late 1987 noted no indication of deep vein thrombosis or 
significant occlusive disease.  A private evaluation late in 
1988 included a venogram that was interpreted as showing a 
normal deep vein system.  Follow-up VA examination completed 
in April 1991 again noted discoloration about the ankle, and 
swelling and pain in the leg, and the examiner noted the last 
episode of phlebitis was in 1980.  The record did not show 
phlebitis not relieved with recumbency.  Indeed, the veteran 
testified at the April 1994 RO hearing the swelling would 
subside with the recumbent position and increased with 
periods of standing (T 9).  

Thus the appropriate rating is the 40 percent evaluation for 
varicose veins since the alternative evaluation, the next 
higher evaluation of 60 percent under the criteria for 
phlebitis, required incomplete recovery.  He did not more 
nearly approximate the criteria for the maximum 50 percent 
schedular evaluation for unilateral varicose veins, since the 
vein studies did not show any involvement of the deep 
circulation.  Thus, the record at this point more nearly 
approximated a severe disability since the record noted 
moderate sacculation and no objective evidence of secondary 
involvement of the deep circulation, but he did have severe 
recurrences.

However, the record from the June 10, 1996, examination shows 
varicose veins progressed to include secondary involvement of 
the deep circulation and thus more nearly approximated the 50 
percent evaluation.  The VA examiner for varicose veins noted 
no pitting edema or ulcers but reported marked deep vein 
insufficiency with no obstruction.  The VA general medical 
examiner found the right leg swelling and varicose veins were 
greater on the right, and that the veteran complained of 
discomfort in the calf area after walking for three hours.  
The calf was not tender and there was no redness.  The VA 
examiner in April 1997 confirmed swelling developed after 
several hours of walking, and the edema was described as 
pitting and massive but no discoloration or evidence of deep 
vein thrombosis was noted.  The diagnosis included venostasis 
edema of the right leg.  In summary, varicose veins with 
phlebitis were manifested by additional symptoms of marked 
deep vein insufficiency, massive edema and more nearly 
approximate the 50 percent evaluation from June 10, 1996.

From January 12, 1998, a 100 percent rating is provided for 
varicose veins with the following findings attributed to the 
effects of varicose veins: Massive board-like edema with 
constant pain at rest.  With persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration a 60 percent rating may be assigned.  For post-
phlebitic syndrome of any etiology; with the following 
attributed to venous disease: 100 percent with massive board-
like edema with constant pain at rest.  60 percent with 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  38 C.F.R. 
§ 4.104, Diagnostic Codes 7120, 7121, effective January 12, 
1998.

The contemporaneous VA outpatient reports note he had 
persistent edema of the right leg that was most often 
described as 3+ to 4+ in mid 1999.  He was hospitalized early 
in 1999 for right leg cellulitis.  The VA examiner in March 
2000 reviewed the record and noted use of a compression pump 
in addition to compression stockings to improve the swelling 
in the right lower extremity and that the veteran developed 
pigment dermatitis but no open ulcerations.  The edema was 
described as marked, there were several areas of 
hyperpigmentation and dermatitis type changes along the 
medial aspect of the right lower leg, and mild to moderate 
varicosities of the leg and thigh.  The edema increased the 
circumference of the ankle 6 cm. compared to the left and 4 
cm. at mid calf.  The examiner assessed this picture as one 
of marked diffuse edema of the right lower extremity 
secondary to varicose veins, with hyperpigmentation and 
chronic pain.  The mechanical compression improved the 
edematous status but it returned as soon as he stopped or 
stood up, although the deep vein system was patent as 
reported in a February 1999 study.  

Thereafter, the VA examiner in November 2003 noted multiple 
hospital admissions secondary to right lower extremity 
swelling, cellulitis and phlebitis necessitating antibiotics, 
and use compression stockings.  The veteran complained of 
being unable to ambulate any significant distance due to 
pain.  He had non-pitting edema but it was consistent with 
lymphedema extending to the thigh, and no erythema on the 
right. A recent noninvasive vascular study showed no recent 
obstruction of the deep veins.  According to the examiner, 
the symptoms were likely secondary to the lymphedema that was 
secondary to multiple surgeries.  

A medical examiner reporting in December 2003 for SSA 
purposes noted the complaints of right leg pain and swelling 
made worse with walking or standing.  The right lower 
extremity was described as quite large with large ropy 
varicosities and trophic skin changes and brawny edema but no 
evidence of ulceration current or previous although there was 
loss of skin temperature and hair.  The examiner noted the 
veteran appeared to need a cane and limped on the right.  The 
impression was right leg phlebitis, status post trauma, with 
brawny edema.

His hearing testimony in November 2004 noted several recent 
hospitalizations, as reflected in the extensive VA treatment 
records, and use of a machine and support stockings to 
decrease swelling somewhat (T 5, 8-11).  

The VA examiner in June 2005 reviewed the claims file and 
noted the right lower extremity was edematous and about three 
times larger than the left.  There were no palpable pulses in 
the right posterior tibial or dorsalis pedis arteries, 
multiple cutaneous varicosities that are painful to the 
touch, but no ulcers, stasis pigmentation or ecchymosis.  The 
edema was described as not board-like but much worse on the 
right.  The examiner stated the symptoms were somewhat 
relieved with stockings and elevation and rest, but not 
completely relieved.  There was no obstruction of deep veins, 
but insufficiency of the right lower extremity venous system.  
In summary, the examiner reported severe thrombophlebitis 
worse on the right, with daily fatigue, pain and swelling 
that has been treated with various modalities and limited the 
veteran's ability to work without intermittent rest and 
elevating the legs.  

Thus, for the period from January 12, 1998, the veteran does 
not manifest the massive board-like edema that is 
characteristic of the 100 percent disability rating for 
either varicose veins or phlebitis.  However his edema, which 
the RO has rated separately as lymphedema under the same 
diagnostic codes from January 2003, cannot reasonably be 
dissociated from the rating scheme for his varicose veins 
with phlebitis.  The massive edema is a persistent symptom 
and it is reflected in the primary rating schemes applicable 
to the disability.  38 C.F.R. §§ 4.14, 4.20, 4.21.   In 
general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The picture 
overall is one of marked diffuse brawny edema of the right 
lower extremity secondary to varicose veins, with 
hyperpigmentation and trophic skin changes and chronic pain, 
and incomplete relief of swelling.  Overall, the disability 
picture more nearly approximates the criteria for a 60 
percent evaluation in light of manifestations reported in the 
comprehensive examination reports since December 1998.  
Disability evaluations are to be coordinated with functional 
impairment and the Board believes the 60 percent evaluation 
more nearly reflects the level of impairment consistently 
described in the recent evaluations.  38 C.F.R. § 4.7.


ORDER

Entitlement to service connection for a disability of the 
calf muscles is denied.

Entitlement to a disability evaluation in excess of 40 
percent for varicose veins of the right leg with phlebitis 
prior to June 10, 1996, is denied.

Entitlement to a disability evaluation of 50 percent for 
varicose veins of the right leg with phlebitis from June 10, 
1996, is granted, subject to the regulations governing the 
payment of monetary awards.

Entitlement to a disability evaluation of 60 percent for 
varicose veins of the right leg with phlebitis from January 
12, 1998, is granted, subject to the regulations governing 
the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


